1
2
                                                                      JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:18-cv-02213-KES
11   CHRISTOPHER MILES H.,
12                Plaintiff,
                                                            JUDGMENT
13          v.
14   ANDREW M. SAUL,
15   Commissioner of Social Security,
16                Defendant.
17
18         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the decision of the Commissioner of the Social
20   Security Administration is reversed and this matter is remanded for further
21   proceedings consistent with the Opinion.
22
23   DATED: August 8, 2019
24
25                                         ____________________________________
                                           KAREN E. SCOTT
26                                         United States Magistrate Judge
27
28
